Title: To George Washington from James Keith, 3 May 1793
From: Keith, James
To: Washington, George



Sir
Alexandria [Va.] May 3d 1793

I had the Honor of your Excellency’s Favor of the 13th Ult. by Mr Dandridge, respecting the Judgments of Colvill’s Es[tate] against Semple’s Trustees, and have now the Satisfaction to inform you, that Mr William Wilson called upon me, the monday following, and gave me his assurance that he would settle the Judgment upon the Bond and the whole of the Interest without contraverting any part of it—he, at the same time, let me know that, the Judgment founded upon the supposed Error in the Settlement made between the Executors and Trustees, he considering as altogether unfounded, and that he intended to contest the same in the High Court of Chancery. I requested him to bring it forward immediately, that the final Settlement of those

Estates might not be any longer delayed, he promised to do it in the course of a fortnight, and acquaint me with the Result of his application to the Chancellor. Since that, at his Request, I have had an interview with Mr Richard Brent his attorney, who, upon taking a full View of the whole proceedings has been fully convinced that the Judgment is just and properly founded. Mr Wilson, in consequence, has promised to settle that as well as the other in the above Judgment, the Settlement I only postpone, untill I receive your Excellency’s directions, how to conduct myself with respect to Mr Bennetts Claim of the Ballance, remaining in your hands, of the money arising from the Sale of the merryland Tract of Land, after Satisfying the Debts of John Colvill⟨.⟩ Colo. Hooe as Agent to Mr Bennett, sometime ago, transmitted you a Statement of Mr Bennetts Claims upon the Estates of John and Thomas Colville. The Colo. agrees to take Mr Wilson for the payment of those Claims, whatever, upon a Settlement, they shall appear to be, and to give your Excellency proper discharges for their respective Amounts, Mr Wilson is to pay the Ballance immediately after those Claims are properly ascertained. I mentioned to your Excellency, in a former Letter, that I conceived it necessary, previous to the payment of the Ballance of the Merryland Tract to Mr Bennetts Agents, to have a Bond or some other Indemnification from the Claim of a Mr Giles against the Estate of John Colvill for one thousand pounds. The Claim was frequently made by Mr Giles to the old Lord Tankerville and Colo. Thomas Colville in their days, It was the Advice of Colo. Colville to his Lordship to settle that Claim himself to preserve the American Estate, which was a growing Interest, for his Family. This Advice was not followed by the old Lord, but I have Reason to think, from some Letters I have seen, that the present Lord Tankerville has satisfyed that Claim. I think, notwithstanding, that an Indemnification against that Claim is nec[e]ssary, before you pay that Ballance out of your hands. this I have mentioned at different times to Colo. Hooe, and he has promised me to write your Excellency fully upon that Subject. As soon as I am made acquainted with your Sentiments, I will proceed to a Settlement with Mr Wilson, and also with Colo. Hooe if you approve of the propositions made by him. If you direct the discharge of both Mr Bennetts Claims, I mean to transmit you, a Statement of the Settlement which I shall make, previous to the

full discharge of the Claims, that it may undergo your Inspection and Correction, wherever necessary. I have informed the Gentlemen employed in those Actions that I have your Orders to pay their Fees as soon as money comes into my Hands. they have intimated, that the Business being of magnitude, and part of it of great Intricacy, they expect more than common or legal Fees. your directions upon this head I coud wish to receive. I am with great Respect Your Excellency’s most Obedient & most hble Servt

Ja. Keith

